January 27, 2012


Mr. Bryce E. Benjet
Hull Hendricks LLP
221 West Sixth Street, Suite 960
Austin, TX 78701-3407


Mr. Bill Davis
Office of the Attorney General of Texas
Office of Solicitor General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Honorable Rhonda G. Hurley
Travis County 98th District Judge
1000 Guadalupe
P.O. Box 1748
Austin, TX 78767

RE:   Case Number:  11-0245
      Court of Appeals Number:  03-10-00276-CV
      Trial Court Number:  D-1-GN-09-000051

Style:      IN RE  CARL BASS, PATRICIA GRUTZMACHER AND THOMAS BAUER

Dear Counsel:

      Today the Supreme Court  of  Texas  issued  the  enclosed  per  curiam
opinion in the above-referenced case.  The petition is abated and  the  case
is remanded to the trial court for findings of fact and conclusions of  law.
 The trial court shall submit its findings  to  this  Court  no  later  than
March  27,  2012.   You   may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia               |
|   |Rodriguez-Mendoza        |